o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c september number release date cc tege eb hw genin-114623-15 uil -------------------------- ------------------------------------ ---------------------- ----------------- --------------------------------- -------------------------------- ------------------------- ------------------------------- ------------------------------------------ ------------------------------------------ -------------------------------- dear -------------------------------------------- this letter responds to your request for information concerning mistaken contributions to a health_savings_account hsa sec_223 of the internal_revenue_code provides that the interest of an individual in the balance in an hsa is nonforfeitable questions and answer sec_23 sec_24 and sec_25 of irs notice_2008_59 2008_29_irb_123 clarified certain limited circumstances under which an employer may recoup contributions to an employee’s hsa question and answer states that if an employee was never an eligible_individual under sec_223 then an hsa never existed and the employer may correct the error in particular at the employer’s option the employer may request that the financial_institution return to the employer the amounts mistakenly contributed to the employee’s hsa question and answer states that if an employer contributes amounts to an employee’s hsa that exceed the maximum annual contribution allowed in sec_223 due to an error the employer may correct the error in that case at the employer’s option the employer may request that the financial_institution return the excess amounts to the employer however question and answer further provides that if the amounts contributed are less than or equal to the maximum annual contribution allowed in sec_223 the employer may not recoup any amount from the employee’s hsa even though the employer claims certain contributions were made in error genin-114623-15 question and answer clarifies that notwithstanding the ability to recoup contributions if the employee was never an eligible_individual or if the amount exceeds the maximum contribution allowed under sec_223 if an employer contributes to the hsa of an employee who ceases to be an eligible_individual during a year the employer may not recoup any amounts that the employer contributed after the employee ceased to be an eligible_individual notice_2008_59 does not specifically address other situations in which contributions to an employee’s hsa are the result of the employer’s or trustee’s administrative or process errors but the notice also was not intended to provide an exclusive set of circumstances in which an employer may request the return of contributed amounts rather if there is clear documentary_evidence demonstrating that there was an administrative or process error an employer may request that the financial_institution return the amounts to the employer with any correction putting the parties in the same position that they would have been in had the error not occurred employers should maintain documentation to support their assertion that a mistaken contribution occurred outside of the specific situations described in notice_2008_59 some examples of the type of errors which may be corrected under the standard described above include an amount withheld and deposited in an employee’s hsa for a pay_period that is greater than the amount shown on the employee’s hsa salary reduction election an amount that an employee receives as an employer_contribution that the employer did not intend to contribute but was transmitted because an incorrect spreadsheet is accessed or because employees with similar names are confused with each other an amount that an employee receives as an hsa contribution because it is incorrectly entered by a payroll administrator whether in-house or third-party causing the incorrect amount to be withheld and contributed an amount that an employee receives as a second hsa contribution because duplicate payroll files are transmitted an amount that an employee receives as an hsa contribution because a change in employee payroll elections is not processed timely so that amounts withheld and contributed are greater than or less than the employee elected an amount that an employee receives because an hsa contribution amount is calculated incorrectly such as a case in which an employee elects a total amount for the year that is allocated by the system over an incorrect number of pay periods genin-114623-15 an amount that an employee receives as an hsa contribution because the decimal position is set incorrectly resulting in a contribution greater than intended this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact our office at --------------------- sincerely harry beker chief health and welfare branch office of associate chief_counsel tax exempt and government entities
